 



Exhibit 10.2

(PLATINUM LOGO) [y23403y2340300.gif]   Two World Financial Center
225 Liberty Street, 23rd Floor
New York, New York 10281

July 25, 2006
Ms. H. Elizabeth Mitchell
107 West 89th Street
Apartment 2-B
New York, NY 10024
Dear Liz:
Reference is made to (i) the letter agreement dated October 14, 2002, from St.
Paul Re., Inc. to you (the “First Letter Agreement”), which has been assigned to
Platinum Underwriters Reinsurance, Inc., a Maryland corporation (“Platinum”) and
(ii) the supplemental letter agreement dated June 24, 2004 (the “Supplemental
Letter Agreement”). I am writing this letter (the “Letter Agreement”) to restate
the terms of your employment with Platinum given your election as President
effective August 1, 2005. This Letter Agreement is intended to amend and restate
the First Letter Agreement and the Supplemental Letter Agreement.
1. Termination of Employment.
(a) Termination for Good Reason or Without Cause. If you terminate your
employment for “Good Reason” (as defined below) or if your employment is
terminated by Platinum without “Cause,” (as defined below) you will receive,
immediately upon the effectiveness of any such termination, a lump sum cash
payment equal to the sum of (i) one year’s Base Salary and Target Bonus, and
(ii) any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits under Platinum’s otherwise
applicable employee benefit plans or programs) accrued or owing through the date
of termination. The foregoing payment will be conditioned upon you executing and
honoring a standard waiver and release of claims in favor of Platinum in a form
determined by Platinum.
(b) Termination Other than for Good Reason: Termination for Cause. If you
terminate your employment during the Term other than for Good Reason, or, if
your employment is terminated by Platinum for Cause, you will receive no further
payments, compensation or benefits under this Letter Agreement, except you will
be eligible to receive, upon the effectiveness of such termination, amounts
(including

 



--------------------------------------------------------------------------------



 



(PLATINUM LOGO) [y23403y2340300.gif]
July 25, 2006
Page 2 of 4
reimbursable expenses and any vested amounts or benefits under Platinum’s
employee benefit plans or programs) accrued or owing prior to the effectiveness
of such termination.
(c) Death or Disability. Upon the termination of your employment on account of
your death or Disability, you or your beneficiaries will receive (i) any unpaid
Base Salary through the date of termination plus a pro-rata portion through the
date of termination of your Target Bonus for the year of termination, and
(ii) all other unpaid amounts (including reimbursable expenses and any vested
amounts or benefits under Platinum’s employee benefit plans or programs) accrued
or owing prior to the effectiveness of such termination.
(d) Definitions.

  (i)   Cause. For purposes of this Letter Agreement, “Cause” means (i) your
willful and continued failure to substantially perform your duties as President;
(ii) your conviction of, or plea of guilty or nolo contendere to, a felony or
other crime involving moral turpitude; or (iii) your engagement in any
malfeasance or fraud or dishonesty of a substantial nature in connection with
your position with Platinum or its subsidiaries.     (ii)   Good Reason. For
purposes of this Letter Agreement, “Good Reason” means (i) Platinum reduces your
Base Salary or your Target Bonus without your express written consent;
(ii) Platinum reduces the scope of your duties, responsibilities or authority
without your express written consent; (iii) Platinum requires you to report to
anyone other than Michael Price (or his successor) as the Chief Executive
Officer of Platinum Underwriters Holdings, Ltd. and Chairman of the Board of
Platinum; (iv) Platinum requires you to be principally based other than in
Platinum’s offices in New York; or (v) Platinum breaches any other material
provision of this Letter Agreement; provided, however, that if you voluntarily
consent to any reduction or change described above in lieu of exercising your
right to resign for Good Reason and deliver such consent to Platinum in writing,
then such reduction, transfer or change shall not constitute “Good Reason”
hereunder, but you shall have the right to resign for Good Reason under this
Letter Agreement as a result of any subsequent reduction described above.    
(iii)   Disability. For purposes of this Letter Agreement, “Disability” means a
termination of your employment by Platinum if you have been rendered incapable
of performing your duties to Platinum by reason of any medically determined
physical or mental impairment that can be expected to last for a period of
either (i) six or more consecutive months from the first date of your absence
due to the disability or (ii) nine or more months during any twelve-month
period.

 



--------------------------------------------------------------------------------



 



(PLATINUM LOGO) [y23403y2340300.gif]
July 25, 2006
Page 3 of 4

2.   Miscellaneous Provisions.

(a) This Letter Agreement may not be amended or terminated without the prior
written consent of you and Platinum. This Letter Agreement will be binding on
and inure to the benefit of our respective successors, and, in your case, your
heirs and other legal representatives. Other than as provided herein, the rights
and obligations described in this Letter Agreement may not be assigned by either
party without the prior written consent of the other party.
(b) This Letter Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to rules
relating to conflict of laws. All disputes arising under or related to this
Letter Agreement will be settled by arbitration under the Commercial Arbitration
Rules of the American Arbitration Association then in effect as the sole and
exclusive remedy of either party. Such arbitration shall be held in New York
City. Any judgment on the award rendered by such arbitration may be entered in
any court having jurisdiction over such matters. Each party’s costs and expenses
of such arbitration, including reasonable attorney fees and expenses, shall be
borne by such party, unless you are the prevailing party in the award entered in
such arbitration, in which case, all such costs and expenses shall be borne by
Platinum.
(c) This Letter agreement supercedes any inconsistent provisions of any plan or
arrangement regarding severance payments that would otherwise be applicable to
you to the extent such provisions would limit any rights granted to you
hereunder or expand any restrictions imposed on you hereby.
This letter agreement is intended to be a binding obligation upon Platinum and
yourself. If this Letter Agreement correctly reflects your understanding, please
sign and return one copy to me for Platinum’s records.

                  PLATINUM UNDERWRITERS REINSURANCE, INC.    
 
           
 
  By:   /s/ Michael D. Price
 
Michael D. Price    
 
      Chairman of the Board    

 



--------------------------------------------------------------------------------



 



(PLATINUM LOGO) [y23403y2340300.gif]
July 25, 2006
Page 4 of 4
The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

     
/s/ H. Elizabeth Mitchell
 
H. Elizabeth Mitchell
   

Dated as of July 25, 2006

 